Citation Nr: 1505783	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  07-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and son


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a higher (compensable) rating for service-connected bilateral hearing loss. 

The Veteran testified before the undersigned at an August 2011 Travel Board hearing; the Veteran also provided testimony before a Decision Review Officer (DRO) at the RO in October 2010.  Transcripts of those proceedings have been associated with the record. 

This matter was previously before the Board in January 2012, January 2013, and July 2013, at which time it was remanded for further development.

In December 2013, the Board denied the instant claim.  The Veteran subsequently appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).   In August 2014, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In November 2014, the Veteran's attorney submitted additional argument in support of the appeal.  She also submitted additional evidence in support of the Veteran's claim, to include a statement from the Veteran's son and an internet article about pitch.  This evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  However, as this claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal is being processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals VA treatment records dated through January 2012; such records were considered in the October 2012 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file are either irrelevant to the claim on appeal or duplicative of those documents contained in the VBMS file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).
 
As detailed in the August 2014 JMR, the Veteran had submitted a February 2012 private audiometric evaluation report that included speech discrimination scores but failed to disclose the word list used to calculate such scores.  The Board, in July 2013, remanded the Veteran's claim to obtain clarification regarding the word list used during the February 2012 audiometric evaluation.  A response from the private audiologist was received in September 2013 which noted the incorrect evaluation date and referenced both the Veteran and another patient.  The parties determined in the August 2014 JMR that the statement obtained from the private audiologist was insufficient to provide clarification of the February 2012 audiometric evaluation as it did not clearly note the correct patient or the date of the prior examination.  As such, clarification of February 2012 audiometric evaluation should be obtained to determine the word list used when reporting word recognition scores.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed); 38 C.F.R. § 4.85(a) (2014).

The Board notes that the Veteran was last afforded a VA audiology evaluation in September 2013 in order to determine the current nature and severity of his bilateral hearing loss.  In a November 2014 submission, the Veteran's attorney stated that the Veteran's hearing had worsened and that a new VA audiology evaluation was warranted.  In light of the assertions by the Veteran's attorney, the time period since the last evaluation, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disability and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Houston VA Medical Center, to include the Texas City Community Based Outpatient Clinic, for the evaluation or treatment of hearing loss dated from January 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Contact "Today's Hearing" and seek clarification of the word list used to evaluate the Veteran's speech recognition ability in February 2012.  Ask the audiologist to clearly identify the Veteran and the date of the evaluation in the clarification letter.

3.  Request that the Veteran identify any non-VA healthcare provider who treated him for his bilateral hearing loss since October 2009 and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology evaluation, by an appropriate professional, at a VA medical facility.  The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the audiologist/physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.  

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




